               Case 13-13281-CSS              Doc 1533       Filed 08/23/19        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:
                                                                  Chapter 7
CAPSULE INTERNATIONAL HOLDINGS LLC, et al.,1
                                                                  Case No. 13-13281 (CSS)

                                   Debtors.


                                            STATUS REPORT


                                              BACKGROUND

         1.      On December 19, 2013 (the “Petition Date”), the above-captioned debtors (the

“Debtors”) each filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code in

the United States Bankruptcy Court for the District of Delaware (the “Court”).

         2.      On July 10, 2017, the Debtors’ chapter 11 cases were converted to cases under

chapter 7 [Dkt. No. 1461].

         3.      On July 10, 2017, Alfred T. Giuliano was appointed as chapter 7 trustee (the

“Trustee”) of the Debtors’ estates pursuant to section 701(a) of the Bankruptcy Code [Dkt. No.

1462].

         4.      The meeting of creditors required by Section 341 of the Bankruptcy Code was

held and concluded as of September 26, 2017 [Dkt. No. 1510].

         5.      Prior to the Petition Date, the Debtors were producers of polyethylene

terephthalate plastic containers for food and beverages.




1
 The Debtors and the last four digits of their respective tax identification numbers are: Capsule International
Holdings, Inc. (1880); Capsule Group Holdings, Inc. (3047); Capsule Intermediate Holdings, Inc. (4242); Capsule
Group, Inc. (4281); Capsule International LLC (9304); Capsule DE I, Inc., (1229); Capsule DE II, Inc. (7693);
Capsule PA, Inc. (0950); Capsule Foreign Holdings, Inc. (8591); and Capsule International U.K. Limited (Foreign).
              Case 13-13281-CSS         Doc 1533       Filed 08/23/19     Page 2 of 2



        6.     During the chapter 11 cases, the Debtors sold substantially all of their assets on or

about February, 2014.

                             PROGRESS OF CHAPTER 7 CASE

        7.     Since his appointment, the Trustee has been working to monetize and liquidate

the Debtors’ remaining assets and to minimize administrative expenses.

        8.     In that regard, the Trustee engaged ASK LLP to continue prosecuting open

avoidance actions and collecting judgments. The Trustee also moved to terminate the claims

agent in these cases.

                          OPEN ITEMS AND REMAINING TASKS

        9.     The Trustee is presently investigating whether the Debtors have any additional

assets and will soon begin the claims reconciliation process.

Dated: August 23, 2019

                                                     By: /s/ David W. Carickhoff
                                                     David W. Carickhoff (DE No. 3715)
                                                     ARCHER & GREINER, P.C.
                                                     300 Delaware Avenue, Suite 1100
                                                     Wilmington, DE 19801
                                                     Telephone: 302-777-4350
                                                     Facsimile: 302-777-4352

                                                     Attorneys for the Chapter 7 Trustee




217009344v1




                                                 2
